DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.
Regarding definiteness, examiner notes that neither the amendments nor the new claim utilized the previously suggested claim language.  Indefiniteness rejections remain, and are applied to the new claims.
Regarding the art: 
Applicant asserts “Zeuner does not have any decoratlive links (letters or otherwise)”.  Examiner notes that these are shown in the drawings, and annotated below.  
Applicant asserts the holes in Zeuner used to connect to the connecting links are “not equivalent to, nor can they function as the open sections”.  Examiner contends that enlarging the holes to result in the outer surface being an outline member, in the manner shown in the prior art, is considered equivalent.  The hole in Zeuner AND the hole in the secondary references still result in the connecting links being attached.
Applicant asserts Delish Beads “also do not disclose any decorative links (letters or otherwise)”, while examiner notes that all of the non-circular links of Delish Beads are considered decorative links, since they have an aesthetic shape.  
Applicant asserts the Delish Beads do not show “any open sections shown in the alleged outline member”.  Examiner notes that every bead shown by Delish Beads has “open sections” that are smaller than the outline member.  

Applicant argues “Colpo fails to disclose any decorative links (letters or otherwise)”.  Examiner notes that the decorative links of Colpo are hearts, the connecting links are ovals.  Both have open spaces within the outline member.
Applicant argues Colpo discloses constraining the relative movement of the links.  Examiner notes that Colpo discloses that having the links loose and in the structure disclosed WITHOUT the constraining means is old and well known in the art, as quoted below.  Applicant’s INTENT and STRUCTURE is considered old and well known in the art, as disclosed as old and well known in the art, taught in Colpo [0002].


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37, and its dependents, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Regarding claim 37, applicant claims “when” one link or “when” two links are present; examiner notes that applicant is not claiming a method, and applicant is not claiming a kit.  Applicant is claiming only the jewelry chain.  Therefore, the use of the term “when” in this manner seems to imply a method, which is not originally presented by applicant.  Examiner assumes that applicant is claiming the structure of the multiple link situation, as applicant has not disclosed a device with only one decorative link.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 33, and 37, and their dependents, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 33:
-Applicant claims “outline”, “outline member”, “closed loop” and “outermost boundary”.  Examiner is unsure of the difference of these terms.  Examiner assumes all of these terms refer to the piece of metal that forms the letter shape of the decorative link.  
-The structure applicant claims regarding the decorative links, is “open sections each having a uniform width and being located within outermost boundary of the sections completing the outline of Applicant is asked to confirm or correct this assumption in the next reply.
Further, Examiner is unsure how the “open sections” have “uniform width”.  Examiner notes that the open sections are defined by the outline members/outline/outermost boundary/closed loop.  Is applicant referring to the outline member having a uniform width?

Regarding claim 37, applicant seems to claim “when” particular situations occur.  Examiner notes that applicant is not claiming, and has not disclosed, a kit or a method of assembling.  Therefore, examiner is unsure that applicant has disclosed the “one decorative link” situation.  Examiner is unsure of applicant’s intended scope with these phrases.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17-35, 37 are rejected under 35 U.S.C. 103 as being unpatentable over D706666 Zeuner in view of Delish Beads.

    PNG
    media_image1.png
    630
    187
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    685
    479
    media_image2.png
    Greyscale
Regarding claims 17 and 33, Zeuner discloses a jewelry chain (figure 1) comprising a plurality of links including a plurality of connecting links (as annotated) and one or a plurality of decorative links (letters), wherein each of the decorative links (letters) comprises an outline (exterior edge surface best shown in figure 4, as annotated) of an alphanumeric character (letter) made of an outline member of at least one closed loop (exterior edge is continuous) that forms an outermost boundary of the outline of the alphanumeric character (as shown in figure 2), and that has an interior defined by one or more open sections (through holes for the connecting links) each having a uniform width (because the decorative link has a uniform width), and being located within the outermost boundary of the sections completing the outline of the alphanumeric character, 
wherein the decorative links (letters) function as links of the chain (as shown), form an identifiable sequence (word “love”) and are connected by at least two connecting 
wherein the outline member (exterior edge) is continuous in the shape of the alphanumeric character (as shown below) and each open section (through hole) extends throughout the outline member (creating the through hole in which the connecting link goes through) and is configured to receive a connecting link therein (as is shown in Zeuner);
further wherein the connecting and decorative links are made of precious metal.  
Zeuner discloses the use of an interior wall forming through hole within the exterior edge of the decorative links (letters) as disclosed.  Zeuner does not disclose that the interior wall and through hole allow for sliding “along a contour of the alphanumeric character”.  Examiner notes that it is this feature (size of the through hole) that permits the function of “rotate…or back and forth that causes the outline member to sit at a variety of different angles”.  
Delish Beads discloses 

    PNG
    media_image3.png
    371
    526
    media_image3.png
    Greyscale
a jewelry chain comprising a plurality of links including a plurality of connecting links (circles, annotated) and one or a plurality of decorative links (hearts/stars), wherein each decorative link (heart/star) comprises an outline of a character (heart or star) made of an outline member of at least one loop that forms an outermost boundary of the outline of the character (heart or star) and sses and travels through the open sections of the outline members of the decorative link due to rotation and sliding movement of the decorative link in at least two different directions when the jewelry chain is worn by a wearer, with each the connecting link sliding within the open section(s) of the outline members along the outline of the character, whereby the outline members rotate clockwise or counterclockwise and back and forth to cause the character to sit at a variety of different angles and positions on the chain as the wearer moves about.  Examiner notes that the elongated open spaces are a uniform width, because the decorative link is a uniform width; the open space is large enough that the open space is elongated along all dimensions of the character and renders the outline member to be a “in the form of a continuous wire” of material. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the size of the through holes of Zeuner in order to create the aesthetic and function of an “outline member” as taught in Delish Beads.  Examiner contends that by altering the size of the through hole of Zeuner to mimic the size and shape of the outline of Zeuner, as taught in Delish beads, is done for aesthetic purposes.  See MPEP 2144.04 (I).  Examiner notes that making the through holes of the decorative links of Zeuner larger does not affect the ability of the links of Zeuner to make a chain as disclosed; examiner contends that the modified decorative links of Zeuner still attach as disclosed, only with a larger through hole.  
Examiner notes that the modification for aesthetic purposes, as described above, performs the functional limitations as claimed by applicant.  Examiner notes that Delish Beads discloses the structure 

Regarding claim 18, Zeuner as modified discloses the chain of claim 17, wherein the connecting links are round/ovular (figure 4), and each alphanumeric character is connected to the chain by only two connecting links (letters v and letter e, are connected by two connecting links).

Regarding claims 19 and 35 and 38, Zeuner as modified discloses the chain of claim 18 wherein each of the connecting links has a width that is essentially the same as that of the open section (as shown in Delish Beads).

Regarding claims 20 and 21, Zeuner as modified discloses the jewelry chain of claim 17 wherein the outline of the alphanumeric character is made of a continuous outline member and has no internal supports (V and E of Zeuner).

Regarding claims 22 and 23, Zeuner as modified discloses the jewelry chain of claim 17 wherein the outline of the alphanumeric character is made of a plurality of outline members (for other letters not described above, like the E that needs to have the interior shape attached).

Regarding claim 24, Zeuner as modified discloses the jewelry chain of claim 17 which includes a plurality of alphanumeric characters which are letters.

Regarding claim 25, Zeuner as modified discloses the jewelry chain of claim 17 which includes a plurality of alphanumeric characters which are numbers (“one”, or lower case l).

Regarding claim 26, Zeuner as modified discloses the jewelry chain of claim 17 which includes a plurality of alphanumeric characters one or more of which are letters (O, V, E) and one or more of which are numbers (1).

Regarding claim 27, Zeuner as modified discloses the jewelry chain of claim 17 which is configured as a necklace.

Regarding claim 28, Zeuner as modified discloses the jewelry chain of claim 27, which includes a clasp for closure (Zeuner figure 1).

Regarding claim 34, Zeuner as modified discloses the chain of claim 33, wherein the identifiable sequence is a nickname “love”.

Regarding claim 32, Zeuner as modified discloses the chains of claims 17 and 33, but does not disclose the metal being “gold, silver, platinum, palladium, or one of their alloys”.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  

Regarding claim 37, Zeuner discloses a jewelry chain comprising: 

one or a plurality of decorative links (letters) in the shape of an alphanumeric character (letters) and made of a precious metal, each decorative link comprising an outline member (exterior edge) surrounding at least one open section (through hole for the connecting link), 
wherein the outline member (exterior edge) is continuous in the shape of the alphanumeric character (as shown above), the at least one open section (through hole for the connecting link) extends throughout the outline member, and the connecting link extends into an open section of the decorative link (as shown above); and 
each open section is has a uniform width (dictated by the uniform width of the decorative link), wherein, 
when one decorative link is present, only one connecting link is present and the decorative link is located at an end of the jewelry chain (the L of the Zeuner device), wherein, when a plurality of decorative links is present, the decorative links are arranged to form an identifiable sequence (reading “love” in Zeuner), and 
at least one connecting link connects two adjacent decorative links (Zeuner shows two connecting links and a chain between adjacent decorative links), the connecting link extending into the open sections of the two adjacent decorative links (as annotated above); and 
Delish beads discloses the structure as taught above; Examiner notes that the elongated open spaces are a uniform width, because the decorative link is a uniform width; the open space is large enough that the open space is elongated along all dimensions of the character and renders the outline member to be a “in the form of a continuous wire” of material.
It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the size of the through holes of Zeuner in order to create the aesthetic and function of an 
Examiner notes that the modification for aesthetic purposes, as described above, performs the functional limitations as claimed by applicant.  Examiner notes that Delish Beads discloses the structure AND function, and that by applying the through holes that mimic the shape of the outline boundary as known in Delish beads, the capability of the large through holes of Delish Beads is then imparted on Zeuner.  By having large through holes the size and shape of the decorative link, as taught by Delish Beads in the device of Zeuner, the capability of the large through holes is now known in the modified Zeuner. 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zeuner as modified by Delish beads as applied to claim 17 above, and further in view of 758848 Pejchar.
Regarding claim 29, Zeuner as modified discloses the jewelry chain of claim 17, which is a chain capable of being used in other places where decorative chains are used.  However, Zeuner as modified does not disclose “earring” and “post”.  
Pejchar discloses an earring with a post a, the post a being attached to a decorative article as well as a clasp b, also attached to a chain with a decorative article on the chain.
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the chain of Zeuner to a post as known in Pejchar in order to wear the initials, name, or insignia, 

Regarding claim 30, Zeuner as modified discloses the jewelry chain of claim 29 wherein the first alphanumeric character includes the post (taught by Pejchar, because the post is inserted through the loop of the letter).

Regarding claim 31, Zeuner as modified discloses the jewelry chain of claim 29 wherein the alphanumeric character furthest from the post has only one connecting link.  Examiner notes that the chain ornament of Pejchar ends with an ornamental piece that has only one link to dangle it from the rest of the chain.  Therefore, when used in the manner of Pejchar, the chain of Zeuner does not need the last link after the bottom letter.  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  	


Claims 17-35, 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over 2010/0281918 Colpo, in view of Zeuner.
Regarding claims 17 and 33, Colpo discloses in [0002]:
the links of a chain or bracelet, once they have been put on, tend to assume different positions and orientations; in particular, two consecutive annular elements or links of a chain, necklace or bracelet tend to be oriented with their respective longitudinal planes of symmetry arranged on different planes and in such a way as to form an angle, usually of approximately 90 degrees.  It is therefore obvious that the final appearance desired cannot be independent of the reciprocal orientation assumed by the consecutive annular elements or links of a chain and therefore cannot be independent of the way in which said consecutive annular elements are connected to one another.  Also the degrees of freedom of the consecutive annular elements of a chain plays a very important role in the final appearance desired;  


Colpo discloses a jewelry chain (figure 1c) comprising a plurality of links including a plurality of connecting links 20 and one or a plurality of decorative links 11, wherein each decorative link 11 comprises an outline of a character (heart) made of an outline member of at least one closed loop (when the pivoting member 12 is closed, figure 1a) that forms an outermost boundary of the outline of the character and that has an interior defined by one or more open sections 15 within outermost boundary with the sections(s) completing the outline of the character, wherein the decorative links 11 function as links of the chain (figure 1c) and are connected by at least two connecting links 20, wherein, except for the connecting links connecting the first and last decorative links on each end of the chain, each connecting link 20 is a closed loop (figure 2b) that passes and travels through the open sections of the outline members of the decorative link 11 (figure 2b) due to rotation and sliding movement of the decorative link in at least two different directions when the jewelry chain is worn by a wearer (described in [0002]), with each the connecting link 20 sliding within the open section(s) of the outline members along the outline of the alphanumeric character (as described in [0002] and is still done in figure 2b), rotate clockwise or counterclockwise and back and forth to cause the character to sit at a variety of different angles and positions on the chain as the wearer moves about.
Colpo discloses the shape of the decorative link is a heart, not an alphanumeric character, and does not disclose the material of the links.  
Zeuner discloses a jewelry chain having links in the shape of letters.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different shape of the Colpo decorative links 11, for aesthetic purposes.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize precious metals that are common in jewelry to make the jewelry chain of Colpo.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that choice of material also changes the color of the device of Colpo, and therefore notes that choice of material is also an aesthetic change.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

“Alternative rejection”:
Colpo teaches a structure (posts 21a and slot 11f) in order to limit the degrees of freedom known to exist without this structure.  Therefore, applicant’s desire for the known degrees of freedom negates the need of the structure (posts 21a and slot 11f).  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  Applicant states a desire to maintain the known degrees of freedom of the prior art, and therefore omits the improvements of Colpo for the desire to maintain the known degrees of freedom. Therefore, applicant 

Regarding claim 33, please see discussion of claim 17 above, and it would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the decorative links 11 of Colpo to a series of letters that spell something meaningful to the wearer (such as “love” taught by Zeuner).  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).

Regarding claims 18 and 19, Colpo as modified discloses the chain of claim 17, wherein the connecting links are closed ovals (figure 2a).  

Regarding claim 20-21, Colpo as modified discloses the chain of claim 17 wherein the outline of the decorative member is a continuous outline member and has no internal supports, the shape of the alphanumeric character of the decorative link is a letter (like a V, that a heart is close in shape, utilized in Zeuner).

Regarding claims 22-23, Colpo as modified discloses the chain of claim 17, wherein the outline of the decorative member has a plurality of outline members making letters like o, which is used in Zeuner.

Regarding claims 24, Colpo as modified discloses the chain of claim 17 that uses letters (as taught in Zeuner).

Regarding claim 25, Colpo as modified discloses the chain of claim 17 wherein the characters are numbers (number 1 in Zeuner).

Regarding claim 26, Colpo as modified discloses the chain of claim 17 wherein the characters are letters (o, v, e) and numbers (1, 0) in Zeuner.

Regarding claim 27, Colpo as modified discloses the chain of claim 17, configured as a bracelet or necklace (abstract).

Regarding claim 28, Colpo as modified discloses the chain of claim 17, which includes a clasp (one of the decorative links) is a clasp for closure (since each decorative link can open/close, each link of Colpo is also potentially a clasp).

Regarding claims 32 and 36, Colpo as modified discloses the use of precious metals known in the art of jewelry, which include gold, silver, and platinum.  As discussed, the choice of material changes the color of the article, and therefore is considered an aesthetic choice.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.

Regarding claim 34, Colpo as modified discloses the chain of claim 33, wherein the identifiable sequence is a nickname or slogan (“love”).

Regarding claims 35 and 38, Colpo as modified discloses the chain of claim 33, wherein the connecting links 20 connective to decorative links 11 are connected to additional connective links (since each decorative link 22 can open/close, each link of Colpo is a connective link or conventional clasp).  


at least one connecting link 20, with each connecting link being a closed loop (Figure 1a) and made in the form of a wire or thin strip of a precious metal; 
one or a plurality of decorative links 10 made in a character shape and the form of a continuous wire or continuous thin strip of a precious metal, each decorative link comprising an outline member surrounding at least one open section (through which connecting link 20 is inserted), wherein the outline member is continuous in the shape of the character, the at least one open section extends throughout the outline member (as shown in figure 1a), and 
the connecting link 20 extends into an open section of the decorative link (figure 1a); and 
each open section is elongated along a dimension of the character and has a uniform width (because the outline member is uniform width), wherein, 
when one decorative link is present (figure 1a), only one connecting link is present and the decorative link is located at an end of the jewelry chain (or in the manner of a pendant, as shown in figure 1a), wherein, when a plurality of decorative links is present (figure 1c), the decorative links are arranged to form an identifiable sequence (chain of hearts), and at least one connecting link 20 connects two adjacent decorative links 10 (figure 1c), 
the connecting link 20 extending into the open sections of the two adjacent decorative links 10; and wherein each connecting link can travel along the elongated open section of the outline member (in the situation of figure 3a)  to provide each decorative link with multiple orientations with respect to the wearer of the jewelry chain.
Zeuner discloses a jewelry chain having links in the shape of letters.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a different shape of the Colpo decorative links 11, for aesthetic purposes.  A change of shape is 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize precious metals that are common in jewelry to make the jewelry chain of Colpo.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  See MPEP 2144.07.  Examiner notes that choice of material also changes the color of the device of Colpo, and therefore notes that choice of material is also an aesthetic change.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I).


Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Colpo as modified by Zeuner as applied to claim 17 above, and further in view of 758848 Pejchar.
Regarding claim 29, Colpo as modified discloses the jewelry chain of claim 17, which is a chain capable of being used in other places where decorative chains are used.  However, Colpo as modified does not disclose “earring” and “post”.  
Pejchar discloses an earring with a post a, the post a being attached to a decorative article as well as a clasp b, also attached to a chain with a decorative article on the chain.
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach the chain of Colpo to a post as known in Pejchar in order to wear the initials, name, or insignia, in a different but known manner.  Examiner notes that this is done for the purpose of aesthetics.  See MPEP 2144.04 (I). 



Regarding claim 31, Colpo as modified discloses the jewelry chain of claim 29 wherein the alphanumeric character furthest from the post has only one connecting link.  Examiner notes that the chain ornament of Pejchar ends with an ornamental piece that has only one link to dangle it from the rest of the chain.  Therefore, when used in the manner of Pejchar, the chain of Colpo does not need the last link after the bottom letter.  Examiner notes it is obvious to omit a feature if the function of the feature is not desired.  Please see MPEP2144.04(II)a.  	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677